DETAILED ACTION

This application is a divisional of US Application No 15/432,557 filed on 02/14/2017, which claims the benefit of US Application No. 62/295,126 filed on 02/14/216.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/23/2019 have been considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “44A” in Fig. 6 and “65” in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recite the limitation “said at least one first embossed and/or debossed image on said first surface, and said at least one second embossed and/or debossed image on said second surface is…”. It makes the claims indefinite whether it is meant to be both of said at least one first embossed and/or debossed image on said first surface, and said at least one second embossed and/or debossed image on said second surface, or one of said at least one first embossed and/or debossed image on said first surface, and said at least one second embossed and/or debossed image on said second surface. For the purpose of examination, it has been interpreted as the latter - one of them.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2006/0046029) in view of Nishiyama (US 2010/0244297).

With respect to claim 11, Cho teaches a process for embossing and/or debossing fabric material (“a manufacturing method of an embossed ornamental fabric”, Pa [0034] and Fig. 4), comprising the steps of: 
(a) taking at least one first master mold (“510”) having at least one first embossing and/or debossing location (“The molds 510 and 530 have predetermined designs of embossing or debossing patterns, which have protruding parts or recessed parts.”, Pa [0037] and Fig. 4(b)); 
(b) taking at least one second master mold (“530”) having at least one second embossing and/or debossing location (“The molds 510 and 530 have predetermined designs of embossing or debossing patterns, which have protruding parts or recessed parts.”, Pa [0037]), such that said at least one first embossing and/or debossing location is directly opposite said at least one second embossing and/or debossing location (Fig. 4(b)); 
(c) taking at least one fabric material having a first plane (“A base fabric 200, a synthetic resin sheet 300 and a rear fabric 210 are provided”, Pa [0035]), and placing said at least one fabric material between said at least one first embossing and/or debossing location and said at least one second embossing and/or debossing location (“The base fabric 200, the synthetic resin sheet 300, and the rear fabric 210 are placed between a pair of molds 510 and 530”, Pa [0037] and Fig. 4(b));
(d) applying pressure to one of the molds to force the molds to come in pressure contact with said at least one fabric material (“pressed by the molds 510 and 530”, Pa [0037] and Fig. 4(C)), and to create at least one first embossed and/or debossed image on a first surface of said at least one fabric material from said at least one first embossing and/or debossing location, and at least one second embossed and/or debossed image on a second surface of said at least one fabric material from said at least one second embossing and/or debossing location (“A double-surfaced ornamental fabric 150 is then formed with embossing parts 160 and debossing parts 170 on either surface thereof according to the shape of molds 510 and 530.”, Pa [0038] and Fig. 4(d); 
(e) inherently separating said first master mold from said second master mold; and (f) inherently removing said at least one fabric material having said at least one first embossed and/or debossed image on said first surface, and said at least one second embossed and/or debossed image on said second surface (Fig. 4(d)).

Cho further teaches that the molds 510 and 520 may be attached to a press machine (Pa [0029] and [0040]), but is silent to securing said at least one first master mold to a first platen; securing said at least one second master mold to a second platen; and applying pressure to one of said first platen and said second platen to force said first platen and said second platen.
In the same field of endeavor, molding apparatus, Nishiyama teaches that the molding apparatus 10 for transferring and molding a fine shape to the surface of a molding material includes a lower fixed base 12, provided with a press mechanism 18, and an upper fixed base 14, a plurality of tie bars 16, a movable platen 20, the fixed platen 22, an upper molding die 24 mounted on the fixed platen 22, and a lower molding die 28 mounted on the movable platen 20 (Pa [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Cho with the teachings of Nishiyama and incorporate Nishiyama’s molding apparatus into Cho’s process such that the Cho’s molds are mounted on the movable platens, respectively, instead of Nishiyama’s molding dies for the purpose of applying pressure to the molds and forming the embossing parts and debossing parts on the surface of the fabric material.

With respect to claim 12, Cho as applied to claim 11 above further teaches that said at least one fabric material is selected from a knitted fabric and a woven fabric (Pa [0035]).

With respect to claim 13, Cho as applied to claim 11 above is silent to a material of the master molds. However, Nishiyama as applied in the combination regarding claim 11 above further teaches that the molding dies are metal molds (Pa [0031]). Thus, one would have found it obvious to form the master molds of metal material for the purpose of using the master molds in Cho’s apparatus.

With respect to claim 14, Nishiyama as applied in the combination regarding claim 11 above further teaches that one of said at least one first master mold and said at least one second master mold is secured to at least one mold housing (“a lower fixed base 12 and an upper fixed base 14”, Pa [0029]).  

With respect to claim 15, Cho as applied to claim 11 above further teaches that said at least one first embossed and/or debossed image on said first surface, and said at least one second embossed and/or debossed image on said second surface of said at least one fabric material is selected from a pattern image, a structural image, and combinations thereof (Fig. 4(d)).

With respect to claim 16, Cho as applied to claim 11 above further teaches that at least one embossed image, and at least one debossed image, on said at least one fabric material projects in an outwardly direction from said at least one fabric material (Fig. 4(d)).

With respect to claim 17, Cho as applied to claim 11 above further teaches that said at least one first embossed (“160” of “200”) on said first surface is above said first plane (“200”) (Fig. 4 (d)). 

With respect to claim 18, Cho as applied to claim 11 above further teaches that said at least one second embossed (“160” of “210”) on said second surface is below said first plane (“200”) (Fig. 4 (d)). 

With respect to claim 19, Cho as applied to claim 11 above further teaches that said at least one first embossed (“160” of “200”) on said first surface is above said first plane (“200”), and said at least one second embossed (“160” of “210”) on said second surface is below said first plane (“200”) (Fig. 4 (d)).  

With respect to claims 20 and 21, Cho as applied to claim 11 above further teaches that said at least one fabric material has a first edge, and wherein at least one securing means is secured to said first edge, and wherein said at least one securing means is an adhesive (“The synthetic resin sheet 300 may be adhered to the base fabric 200 and the rear fabric 210 by applying a suitable adhesive therebetween”, Pa [0039]).  

With respect to claim 22, Cho as applied to claim 11 above does not specifically teach that the depth of said at least one first embossed and/or debossed image on said first surface, and the depth of said at least one second embossed and/or debossed image on said second surface of said at least one fabric material is between about 1/32 inches to about 1/2 inches. However, Cho further teaches that a shaping mold has a predetermined design of embossing or debossing pattern, and the synthetic resin sheet has a predetermined thickness and is capable of being compressed according to the embossing or debossing pattern, so that a resultant fabric with the embossing or debossing pattern is formed (Pa [0009]). Thus, one would have found it obvious to select and provide any desired patterns having desired depths with the molds for the purpose of forming a double-surfaced ornamental fabric having the desired embossing or debossing patterns having desired depths.

With respect to claims 23 and 24, Cho as applied to claim 11 above further teaches that said process for embossing and debossing said at least one fabric material is heat embossing/ debossing (“The synthetic resin sheet 300 has a predetermined thickness in order to be compressed in volume by pressure and heat.”, Pa [0036]; “hot molds … provide appropriate heat as well as pressure.”, Pa [0039]).
  
With respect to claim 25, Cho teaches a process for embossing and/or debossing fabric material (“a manufacturing method of an embossed ornamental fabric”, Pa [0034] and Fig. 4), comprising the steps of: 
(a) taking at least one first master mold (“510”) having at least one first embossing and/or debossing location (“The molds 510 and 530 have predetermined designs of embossing or debossing patterns, which have protruding parts or recessed parts.”, Pa [0037] and Fig. 4(b)); 
(b) taking at least one second master mold (“530”) having at least one second embossing and/or debossing location (“The molds 510 and 530 have predetermined designs of embossing or debossing patterns, which have protruding parts or recessed parts.”, Pa [0037]), such that said at least one first embossing and/or debossing location is directly opposite said at least one second embossing and/or debossing location (Fig. 4(b)); 
(c) taking at least one fabric material having a first plane (“A base fabric 200, a synthetic resin sheet 300 and a rear fabric 210 are provided”, Pa [0035]), and placing said at least one fabric material between said at least one first embossing and/or debossing location and said at least one second embossing and/or debossing location (“The base fabric 200, the synthetic resin sheet 300, and the rear fabric 210 are placed between a pair of molds 510 and 530”, Pa [0037] and Fig. 4(b));
(d) applying pressure and heat to one of the molds to force the molds to come in pressure and heat contact with said at least one fabric material (“pressed by the molds 510 and 530”, Pa [0037] and Fig. 4(C); “The synthetic resin sheet 300 has a predetermined thickness in order to be compressed in volume by pressure and heat.”, Pa [0036]; “hot molds … provide appropriate heat as well as pressure.”, Pa [0039]), and to create at least one first embossed and/or debossed image on a first surface of said at least one fabric material from said at least one first embossing and/or debossing location, and at least one second embossed and/or debossed image on a second surface of said at least one fabric material from said at least one second embossing and/or debossing location (“A double-surfaced ornamental fabric 150 is then formed with embossing parts 160 and debossing parts 170 on either surface thereof according to the shape of molds 510 and 530.”, Pa [0038] and Fig. 4(d); 
(e) inherently separating said first master mold from said second master mold; and (f) inherently removing said at least one fabric material having said at least one first embossed and/or debossed image on said first surface, and said at least one second embossed and/or debossed image on said second surface (Fig. 4(d)).

Cho further teaches that the molds 510 and 520 may be attached to a press machine (Pa [0029] and [0040]), but is silent to securing said at least one first master mold to a first platen; securing said at least one second master mold to a second platen; and applying pressure to one of said first platen and said second platen to force said first platen and said second platen.
In the same field of endeavor, molding apparatus, Nishiyama teaches that the molding apparatus 10 for transferring and molding a fine shape to the surface of a molding material includes a lower fixed base 12, provided with a press mechanism 18, and an upper fixed base 14, a plurality of tie bars 16, a movable platen 20, the fixed platen 22, an upper molding die 24 mounted on the fixed platen 22, and a lower molding die 28 mounted on the movable platen 20 (Pa [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Cho with the teachings of Nishiyama and incorporate Nishiyama’s molding apparatus into Cho’s process such that the Cho’s molds are mounted on the movable platens, respectively, instead of Nishiyama’s molding dies for the purpose of applying pressure to the molds and forming the embossing parts and debossing parts on the surface of the fabric material.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742